1,1
                                       317-Tc r.-;'.',1 '7
                                       2017 DEC 26 r.;; 8:27




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                 No. 75272-3-1
                     Respondent,
                                                 DIVISION ONE
         V.

AMBER BORGSTROM,                                 UNPUBLISHED OPINION

                     Appellant.                  FILED: December 26, 2017


      PER CURIAM. Amber Borgstrom appeals the sentence imposed following

her conviction for possession with intent to deliver heroin. She argues that a

community custody condition requiring her to "[o]btain a drug/alcohol evaluation"

is not crime related to the extent it refers to alcohol, and that we must remand for

the court to strike the reference to alcohol. See RCW 9.94A.703(3)(c); State v.

Warnock, 174 Wash. App. 608, 614, 299 P.3d 1173(2013)("[b]ecause there is no

evidence and finding that anything other than alcohol contributed to Warnock's

offense, we remand with directions to amend the judgment and sentence to

impose only alcohol evaluation and recommended treatment"). The State

concedes that the word "alcohol" should be removed from the condition. We

accept the concession and remand for amendment of the judgment and sentence

consistent with this opinion.
No. 75272-3-1/2

      Because the State does not request costs on appeal, we do not reach

Borgstrom's argument that such costs should not be imposed.

      Remanded for amendment of the judgment and sentence.

                   For the Court:




                                     2